Citation Nr: 0908560
Decision Date: 01/27/09	Archive Date: 03/12/09

DOCKET NO.  06-05 550	)	DATE JAN 27 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from January 1943 to April 1946.  This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2005 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for bilateral hearing loss.  

Please note this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is not shown that at any time during the appeal period the veteran had hearing acuity worse than Level III in the right ear or worse than Level XI in the left ear.


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VAs duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VAs duties to notify and assist in the development of his claim prior its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  

The Board is aware that the notice letter does not contain the level of specificity set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  However, the Board finds that any such procedural defect is not prejudicial error in this case because of evidence of actual knowledge on the part of the veteran and his representative, and other documentation in the claims file of such notification that a reasonable person could be expected to understand what was needed to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Notably, the statement of the case provided the criteria for rating bilateral hearing loss.  The veterans February 2006 VA Form 9, substantive appeal, indicated an awareness that information demonstrating a noticeable worsening or increase in severity of the disabilities and the effect such worsening has on his employment and daily life is necessary to substantiate his claim for a higher evaluation.  His representatives January 2009 appellants brief demonstrated an understanding of the specific diagnostic criteria required to establish a compensable rating for bilateral hearing loss.  Significantly, the Court in Vazquez-Flores held that actual knowledge is established by statements or actions by the claimant or the claimants representative that demonstrate an awareness of what was necessary to substantiate his claim.  See Vazquez-Flores, 22 Vet. App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As noted above, the veteran has had ample opportunity to respond/supplement the record, and neither the veteran nor his representative has alleged that notice was less than adequate.  Therefore, no further notice is required.

The veterans pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2005 and April 2007.  The record contains an April 1986 letter from the Social Security Administration (SSA) notifying the veteran of his award of SSA disability benefits.  While SSA records are constructively of record, the Board finds that the veteran is not prejudiced by VA not obtaining these records prior to adjudicating his increased rating for bilateral hearing loss claim.  There is no reasonable possibility that obtaining these records would aid in substantiating his claim.  Significantly, the veterans claim for an increased rating was received on April 29, 2005.  Where entitlement to compensation has already been established and increase in disability is at issue, the primary focus is upon the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  As the veterans SSA claim was decided in 1986, nineteen years prior to the filing of his increased rating claim, it is highly unlikely that any medical records considered in conjunction with his SSA claim, if still available, would be pertinent to his current increased rating claim.  Notably, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.).  

The veteran has not identified any other pertinent evidence that remains outstanding.  VAs duty to assist is met.  Accordingly, the Board will address the merits of the claim.



B. Factual Background

VA outpatient treatment records from April 2004 to January 2005 and from July 2005 to April 2007 show that the veteran was seen periodically and routinely for hearing aid fittings/adjustments and cerumen management.

On July 2005 VA audiological evaluation, puretone thresholds, in decibels, were as follows: 

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	25	30	45	70	75
LEFT	n/a	n/a	n/a	n/a	n/a

The left ear could not be measured as the veteran had total hearing loss in that ear.  The average puretone thresholds was 55 decibels for the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear; the left ear could not be tested.  

On April 2007 VA audiological evaluation, puretone thresholds, in decibels, were: 

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	n/a	45	70	80	80
LEFT	n/a	105+	105+	105+	105+

The average puretone thresholds were 69 decibels, right ear, and 105+ decibels, left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 0 percent in the left ear.  

In his February 2006 VA Form 9 (substantive appeal) the veteran stated that his hearing has grown progressively worse over the years, and that due to his limited hearing his quality of life has been substantially impaired since 1974 (when he lost the balance of [his] hearing in [his] left ear).  Specifically, his hearing loss affects his social life, and his ability to watch most television shows and movies.  

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court has held that staged ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505  (2007).  The RO has not assigned staged ratings for bilateral hearing loss; a 30 percent rating has been assigned for the entire appeal period.  As the rating assigned encompasses the greatest level of hearing impairment shown during the appeal period, staged ratings are not indicated.  

It is also noteworthy at the outset that the 30 percent rating currently assigned for the veterans hearing loss disability has been in effect since May 1982, and is protected (i.e., may not be reduced).  See 38 C.F.R. § 3.951(b).

The only audiometry during the appeal period of record suitable for rating purposes is that on July 2005 and April 2007 VA examinations.  On July 2005 VA audiological evaluation, average puretone thresholds were 55 decibels, right ear, and speech discrimination was 88 percent for that ear.  Under Table VI, such hearing acuity constitutes Level II hearing in the right ear.  The veteran had total hearing loss in his left ear (with all puretone thresholds above 55 decibels); thus, an exceptional pattern of hearing is shown in that ear (See 38 C.F.R. § 4.86), and the disability may be rated under Table VI or Table VIA, whichever is to his advantage.  The findings reflect Level XI hearing under either of these alternate criteria.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Code 6100.  

On April 2007 VA audiological evaluation, average puretone thresholds were 69 decibels, right ear, and 105+ decibels, left ear.  Speech discrimination was 84 percent in the right ear and 0 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level III hearing in the right ear.  An exceptional pattern of hearing impairment was again shown in the left ear.  Whether under Table VI or under Table VIA, the findings reflect Level XI hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, these levels of hearing warrant a 20 percent rating.  

The veteran has not shown by competent (medical) evidence that his hearing impairment warrants a rating in excess of his current (30 percent) rating.  His lay assertions that his hearing impairment has been, and is, greater than reflected by a 30 percent rating are insufficient to establish this is so.  While he is competent to describe the impact of his hearing acuity on his daily life, as a layperson, he is not competent to establish the level of hearing disability by his own opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As noted, the evaluation of hearing loss disability involves the mechanical application of the rating schedule, which here results in ratings less than 30 percent.  See Lendenmann, supra.

The Board has considered whether referral for extraschedular consideration is suggested by the record.  There is no objective evidence or allegation in the record that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization due to hearing loss as to suggest that referral for extraschedular consideration is indicated.  38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for bilateral hearing loss.  The reasonable doubt doctrine is not for application and the claim must be denied.


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


